Citation Nr: 0302625	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  99-12 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel






INTRODUCTION

The veteran had active duty for training from September to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

When the veteran's claim was before the Board in June 2001, 
it was remanded to the RO for additional development.  The 
claim was returned to the Board in January 2003 for further 
appellate action.


REMAND

A July 2001 report of contact reveals that the veteran 
requested a hearing before the Board via videoconferencing 
technology.  He related that he had missed a previously 
scheduled hearing because he was on medication that affected 
him.  The record reflects that the requested hearing has not 
been rescheduled.  The Board has determined that there was 
good cause for the veteran's failure to appear for the 
earlier hearing.  Accordingly, in the interests of due 
process, this matter is REMANDED to the RO for completion of 
the following:

The RO should schedule the veteran for a 
videoconference hearing before the Board, 
in accordance with the docket number of 
his appeal.  The RO should notify the 
veteran of the date, time and place of 
the hearing by letter mailed to his 
current address of record.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.




Thereafter, the case should be returned to the Board for 
further appellate action.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



